Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 09/21/2020. 



Terminal Disclaimer

The terminal disclaimer filed on 07/24/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowance

Claims (1-11), (12-18) and (19-20) are allowable.


Reason for Allowance


The cited arts of record Antony et al. US Patent Application Publication US 20180285321 Al (hereinafter Antony) in view of Tatham et al. US Patent Application Publication US 20140372296 Al (hereinafter Tatham) and further in view of Cole et al. US Patent Application Publication US 20170091873 Al (hereinafter Cole) teach analyzing the handwritten and correcting the misspelling.
Claims (1-11), (12-18) and (19, 20) are allowable. Independent claims 1, 12 and 19 are allowable because the cited arts of record do not teach analyzing handwritten text based on graphics, wherein the analysis is based on graphics relationships. The prior arts of record do not teach determining spelling mistakes based on analyzing the shapes of a set of graphics and generate a converted document by correcting or excluding the spelling mistakes.  Antony et al. US Patent Application Publication US 20180285321 Al (hereinafter Antony) in view of Tatham et al. US Patent Application Publication US 20140372296 Al (hereinafter Tatham) and further in view of Cole et al. US Patent Application Publication US 20170091873 Al (hereinafter Cole) do not explicitly disclose, teach, or suggest the claimed limitations of a method of:

Claim 1. 

wherein the analyzing the electronic data includes analyzing curves, lengths, and shapes associated with the electronic data, wherein the shapes, the lengths, and the curves are converted into different shapes; 

determining, by the computing device, the shapes, the lengths, and the curves are associated with the first identifier; determining, by the computing device, that the information has a spelling mistake based on associating the shapes, the lengths, and the curves with the first identifier; 


and generating, by the computing device, updated electronic text in a converted document based on analyzing the handwritten text, wherein the computing device electronically corrects the 

Claim 12. 
analyze, the electronic information, the analyzing includes simultaneously analyzing the first set of graphics, the second set of graphics, and the third set of graphics; 

determine a first relationship between the first set of graphics and the second set of graphics, wherein the analyzing includes, based on the first relationship, determining any errors in the second set of graphics is based on the first set of graphics; 

determine, based on the particular analysis of the shapes in the second set of graphics, a spelling mistake in the electronic information; 

generate printed text based on analyzing the first set of graphics, the second set of graphics,
and the third set of graphics, wherein the printed text does not include the spelling mistake in the electronic information does include one or more correctly spelt words; 

and generate a converted document with the printed text based on the electronic information.




Claim 19. 
receive electronic information, wherein the electronic information includes a first set of graphics, a second set of graphics, and a third set of graphics, the first set of graphics is associated with a doctor's name, the second set of graphics is associated with drug information, and the third set of graphics is associated with geographic information; 

analyze the electronic information, where the analyze the electronic information includes: determine a first relationship between the first set of graphics and the second set of graphics, wherein the first relationship determines how the second set of graphics are to be analyzed, and determine a second relationship between the first set of graphics and the third set of graphics, wherein the second relationship confirms a particular handwriting style of a particular doctor identified in the first set of graphics; 

the analyzing includes analyzing the handwritten text; 

generate printed text based on analyzing the electronic information; and generate a converted document with the printed text based on the electronic information.28Attorney Number: 202000HAWKESO2 


generate printed text based on analyzing the electronic information; and generate a converted document with the printed text based on the electronic information

(in combination with all other features in the claim).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144